             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00311-MR


CHRISTOPHER LEE MICHELSON,       )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
QUINTIN MILLER, et al.,          )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court sua sponte.

      The pro se incarcerated Plaintiff filed this lawsuit pursuant to 42 U.S.C.

§ 1983 based on incidents that allegedly occurred at the Buncombe County

Detention Facility. [Doc. 1]. The Second Amended Complaint survived initial

review as to Defendant Dodd on a claim of deliberate indifference to a

serious medical need. [Doc. 18]. The Return of Service indicates that

Defendant Dodd was served on January 13, 2021. [Doc. 30]. To date,

however, Defendant Dodd has not appeared or otherwise defended this

action, and the Plaintiff has not taken any further action in the case.

      IT IS, THEREFORE, ORDERED that Plaintiff shall take further action

to prosecute this case within fourteen (14) days of this Order. Failure to
take any such further action shall result in the dismissal of this case without

prejudice.

      IT IS SO ORDERED.

                         Signed: May 3, 2021




                                          2
